TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00209-CV


                                    In re Prabhakar Gopalan




                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                            MEMORANDUM OPINION


               In his petition for writ of mandamus, Prabhakar Gopalan asserts that the trial court

abused its discretion by excluding the testimony of his expert designated to challenge the court-

appointed child-custody evaluator’s methodology. Gopalan contends that his expert is not bound

by the Family Code requirements applied by the trial court because his expert was not serving as

a child-custody evaluator or offering an expert opinion or recommendation on conservatorship of

or possession of or access to a child. He also contends that the district court abused its discretion

by concluding that the probative value of his expert’s testimony was outweighed by its

prejudicial effect. Gopalan contends that he lacks an adequate remedy by appeal because the

improper exclusion of this expert testimony severely compromises his ability to present a claim

or defense, rendering a trial a waste of judicial resources. We deny the petition.


                                         BACKGROUND

               This proceeding arises out of the divorce suit between Gopalan and Andrea

Marsh, which includes conservatorship and access issues concerning their two minor children.
The court appointed Dr. Stephen Thorne as a child-custody evaluator under Texas Family Code

chapter 107. Pursuant to the court’s order, Dr. Thorne supplied an evaluation in December 2019

and an updated evaluation in October 2020.

               Gopalan designated Dr. Peter Simione as a witness who would review the custody

evaluation; Dr. Simione supplied reports reviewing and analyzing both Dr. Thorne’s original and

updated custody evaluations.

               Marsh filed a motion to exclude Dr. Simione and his testimony. Marsh argued

that Dr. Simione was not qualified to give an opinion because the court did not appoint him to

conduct a child-custody evaluation under Family Code chapter 107. Marsh contended that

Dr. Simione’s testimony was barred because he did not complete each element of a custody

evaluation as required by Family Code sections 104.008(a) and 107.109(a). Marsh further

contended that any probative value of the testimony would be outweighed by the danger of

unfair prejudice, confusion, or delay.

               After a hearing, the trial court excluded Dr. Simione’s testimony, concluding that

he did not perform a custody evaluation and, therefore, cannot meet the requirements of Chapter

107. The trial court also concluded that any probative value of Dr. Simione’s testimony is

outweighed by the potential for confusion.


                                         APPLICABLE LAW

               Mandamus will issue to correct a clear abuse of discretion when an adequate

remedy by appeal does not exist.         In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig.

proceeding) (per curiam); Perry Homes v. Cull, 258 S.W.3d 580, 586 (Tex. 2008); In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding); Walker


                                                 2
v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding).           A trial court abuses its

discretion when it acts without reference to guiding rules or principles or acts in an arbitrary or

unreasonable manner. Garza, 544 S.W.3d at 840. A trial court has no discretion in determining

what the law is or in applying the law to the facts. In re Allstate Cnty. Mut. Ins., 85 S.W.3d 193,

195 (Tex. 2002) (orig. proceeding); Walker, 827 S.W.2d at 839. Admissibility of expert

testimony is within the trial court’s discretion. K-Mart Corp. v. Honeycutt, 24 S.W.3d 357, 360

(Tex. 2000).


                                           ANALYSIS

               “A person may not offer an expert opinion or recommendation relating to the

conservatorship of or possession of or access to a child at issue in a suit unless the person has

conducted a child custody evaluation relating to the child under Subchapter D, Chapter 107.”

Tex. Fam. Code § 104.008(a). Consistent with that statute, the trial court found that Dr. Simione

did not perform a custody evaluation and excluded his testimony.

               While the parties agree that Dr. Simione did not perform a custody evaluation,

they diverge sharply on the significance of that fact. Gopalan contends that Section 104.008(a)

does not apply to Dr. Simione because he did not offer an expert opinion or recommendation

about possession, custody, or access, but simply critiqued the methodology Dr. Thorne used in

reaching his recommendation on that subject. Marsh argues that Dr. Simione’s critique of

Dr. Thorne’s conservatorship opinion relates to the conservatorship of the children, bringing it

within the scope of section 104.008(a).

               Gopalan contends that section 104.008(a) applies only to a court-ordered child

custody evaluator and evaluation, and he posits that “identifying the flawed methodology in


                                                3
Dr. Thorne’s custody evaluation is not the equivalent of offering an opinion on custody.” But

the exclusionary effect of section 104.008(a) applies to “persons” who have not performed child

custody evaluations under Family Code chapter 107. See Tex. Fam. Code § 104.008(a). Further,

section 104.008(a) does not require that the excluded testimony be the equivalent of an opinion

on custody; it authorizes exclusion of testimony merely “relating to” the conservatorship of or

possession of or access to a child at issue.

               Though the Family Code does not define “relating to,” that and similar phrases

are read broadly in other contexts. See Cavin v. Abbott, 545 S.W.3d 47, 69 (Tex. App.—Austin

2017, no pet.); Serafine v. Blunt, 466 S.W.3d 352, 390-93 (Tex. App.—Austin 2015, no pet.)

(Pemberton, J., concurring) (construing “relates to” in the Texas Citizens’ Participation Act); see

also Kirby Highland Lakes Surgery Ctr., L.L.P. v. Kirby, 183 S.W.3d 891, 897-98 (Tex. App.—

Austin 2006, no pet.) (determining scope of arbitration clauses). In Serafine, Justice Pemberton

noted that the ordinary meaning of “relates to” would denote “some sort of connection,

reference, or relationship.” Serafine, 466 S.W.3d at 391 (citing Webster’s Third New Int’l

Dictionary 1916 (2002) and The American Heritage Dictionary of the English Language

148 (2011)).

               Dr. Thorne’s report recounted his observations of the parents and children, then

made recommendations on conservatorship, possession, and other conditions. In Dr. Simione’s

reports, he reviewed Dr. Thorne’s observations, then criticized the scope of information

considered and opined that Dr. Thorne’s recommendations were disconnected from some of the

findings and appeared to be quite one-sided, among other concerns. Dr. Simione concluded that

Dr. Thorne’s custody evaluation has substantive problems that may impact both the

determinations and recommendations, that the trial court should be careful when using them, and

                                                4
that, if the court had concerns regarding the truthfulness or validity of the issues, a “more equal

custody and possession arrangement would be recommended.” Dr. Simione’s reports provide

insight into his potential testimony, and the trial court did not clearly abuse its discretion by

concluding that Dr. Simione’s reports and potential testimony have at least some sort of

connection or reference to the conservatorship of or possession of or access to the children in the

case at trial. See Serafine, 466 S.W.3d at 391.

               The trial court did not clearly abuse its discretion by excluding Dr. Simione from

testifying as an expert. Dr. Simione undisputedly did not conduct a child custody evaluation. He

therefore cannot offer an expert opinion or recommendation relating to the conservatorship of or

possession of or access to a child at issue in a suit. See Tex. Fam. Code § 104.008(a).

               Further, Gopalan has not shown that he will suffer irreparable harm from the

exclusion of this testimony. For example, he has not shown that he is unable to challenge

Dr. Thorne’s opinion through a Daubert hearing, nor has he shown that Dr. Simione’s criticisms

cannot be used for effective examination during deposition or cross-examination at trial.

               The petition for writ of mandamus is denied.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: July 15, 2021




                                                  5